 WICHITA EAGLE & BEACON55Wichita Eagle&Beacon Publishing Co., Inc.andWichita Newspaper Guild,affiliated with The News-paper Guild.Case 17-CA-5359September 18; 1973DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOOn March 8, 1973, Administrative Law Judge Hen-ry L. Jalette issued the attached Decision in this pro-ceeding.Thereafter, theGeneralCounsel filedexceptions and a supporting brief, and Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The complaint alleges that Austin Farley, a "utilityeditor" who regularly worked 3 days a week as anonsupervisory employee and substituted 2 days aweek and during vacations for supervisory employees,is a supervisor within the meaning of Section 2(11) ofthe Act. The complaint further alleges that Respon-dent, acting through Farley, filed the decertificationpetition in Case 17-RD-470 and thereby violated Sec-tion 8(a)(1) of the Act. Farley's conduct in initiatingthe decertification petition and soliciting employeesignatures is not alleged as a separate unfair laborpractice. In fact, a complaint alleging such conduct,occurring more than 6 months prior to the filing of theinitial charge on October 10, 1972, is barred by Sec-tion 10(b) of the Act.The Administrative Law Judge found that Farleywas not a supervisor within the meaning of Section2(11) of the Act. He further found that even if Farleywere a supervisor, his conduct in filing a decertifica-tion petition could not be attributed to Respondent.Accordingly, the Administrative Law Judge conclud-ed that Respondent did not violate Section 8(a)(1) ofthe Act by Farley's filing of the decertification peti-tion and recommended that the complaint be dis-missed.Without passing on these findings, we agreethat the complaint should be dismissed.The facts, as more fully described in the Decisionof the Administrative Law Judge, show that on Janu-ary 4, 1971, American Newspaper Guild, AFL-CIO,'was certified as the exclusive bargaining representa-tive of Respondent's news and editorial departmentemployees. Negotiations between the parties began inMarch 1971. As of January 5, 1973, the date of thehearing herein, no agreement had been reached on acollective-bargaining agreement.In December 1971 Farley contacted the Board'sRegional Office for Region 17 and inquired as to whathe had to do to have the Union decertified. He testi-fied that he was disturbed by the absence of any no-ticeable accomplishments made by the Union inrepresenting the unit employees to that time. Thereaf-ter, he participated in the preparation and then thecirculation of a decertification petition among theunit employees for their signatures.On April 10, 1972, Farley, entirely on his own andwithout any direction, suggestion, or encouragementby Respondent, filed the aforementioned decertifica-tion petition in Case 17-RD-470.On April 17, Respondent, at a negotiating sessionwith the incumbent Union, advised the Union that itwould continue negotiating with the Union despitethe filing of the petition, unless and until it was proventhat the, Union no longer enjoyed majority status.On April 20, Farley withdrew the petition.The above facts clearly demonstrate that the con-duct involved herein was so minimal and isolated thatwe find it does not furnish sufficient basisc for eithera finding of a violation of the Act or issuance of aremedial order. While a supervisor's conduct in filinga decertification petition has been held to constitutea violation of the statute requiring remedial action 2we find that the conduct alleged to be attributable toRespondent in the circumstances herein could nothave a sufficient impact upon unit employees to war-rant a finding that Respondent unlawfully interferedwith their statutory rights freely to select their bar-gaining representative and to bargain collectivelythrough such representative. For the petition waswithdrawn 10 days after its filing and Respondentcontinued to bargain with the Union during its briefpendency. Any impact that the filing of the petitionmight have had upon the employees, therefore, hasbeen substantially remedied by Respondent's conductin continuing to bargain with the Union and in ex-pressly informing the Union that it would continue torecognize the Union until such time as it was proventhat the Union was no longer the employees' bargain-ing representative. Furthermore, any vestige of ad-verse effect the filing of the petition might have hadwas removed when Farley withdrew the petition 3days later. Finally, Farley's filing of the petition was1After the certification in Case 17-RC-6446, American Newspaper Guildchanged its name to The Newspaper Guild. The Wichita Newspaper Guild,the Charging Party herein, is an affiliate of The Newspaper Guild.2 Cf.Suburban Homes Corporation,173 NLRB 497.206 NLRB No. 16 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe sole act alleged in the complaint to be unlawful.To find, as the General Counsel urges, that this violat-ed Section 8(a)(1) of the Act in the circumstances herewould be straining at gnats to "remedy"-what?Accordingly, and upon the entire record, we haveconcluded that this case does not warrant exercise ofthe Board's remedial powers and should not havebeen processed.' Therefore, the complaint should bedismissed.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.MEMBER FANNING,dissenting:The Union began its organizational campaign atthe Employer's publishing plant in the spring of 1970.In August of that year it filed a petition for an electionand in November an election for the news and editori-al employees was directed by the Regional Director.The Union won the election which was held on Janu-ary 6, 1971, and Board certification issued the samemonth. Negotiations between the parties began inMarch 1971, but as of January 5, 1973, the date of thehearing herein, no agreement had been reached.Rather, during the period of negotiations severalsignificant events occurred. First, in August 1971 theUnion charged that the Company had committed un-fair labor practices and these were found by an Ad-ministrativeLaw Judge, whose findings weresubsequently affirmed by the Board in September1972. Second, in December 1971, about a month be-fore the end of the certification year, Austin Farley,a regular part-time city editor and assistant city edi-tor, contacted the Board's Regional Office to ascer-tain the procedure to decertify the Union. Thereafterhe obtained the help of six or seven unit employees,including three whom he supervised, to prepare andcirculate a decertification petition to all unit employ-ees during the latter part of March and early April1972. At the same time, Farley helped prepare anddistribute a notice to the employees urging decertifi-cation of the Union and advising them to contact himor another named employee to get their names on thedecertification petition then circulating. As a conse-quence of these efforts, on April 10, 1972, Farley filedthe decertification petition.Management was at alltimes aware of Farley's efforts to secure the Union'sdecertification, but made no attempt to divorce itselffrom such activities. On April 20, with no explanationfrom the Company, the petition was withdrawn.The General Counsel has alleged, and I agree, thatRespondent violated Section 8(a)(1) of the Act by theconduct of its supervisor in filing the decertificationpetition. The mere fact that this is all the GeneralCounsel alleges as unlawful does not mean it standsalone in pristine purity of purpose.The background of this case shows that Respon-dent has always been strongly opposed to the organi-zation of its employees. Its negotiations with theUnion, after the latter was certified, have been fruit-less.As indicated above, there is a recent history ofother unfair labor practice litigation in the midst ofwhich a supervisor was the main mover in inducingunit employees, including those working under him,to frustrate and obstruct the collective-bargainingprocess by filing a petition to decertify the Union. Icannot, as do my colleagues, consider Respondent'sconduct "minimal and isolated." Like my colleagues,I have neither the time nor the desire to strain at gnats,but, unless I have read this record wrong, the majori-ty, fearful of gnats, has swallowed a camel.In my opinion, the impact of Farley's conduct onunit employees was substantial and obvious. The fil-ing of the petition was the means selected by theRespondent to oust the Union from its representativestatus and must have been so understood by the em-ployees. This is not the sort of conduct that should becondoned or excused. Nor do I believe that the impacton the employees was minimized because the Respon-dent announced that it would bargain until the Unionno longer represented them or because Farley with-drew the petition 3 days later.Accordingly, I dissent. I would find the violationalleged and would provide the standard remedy in thehope that it would be effective and mitigate the dam-age done to collective bargaining and the Section 7rights of these employees.3 American Federationof Musicians, Local 76, AFL-CIO (JohnC.Wakely),202 NLRB No.80. In our view,the above simple statement of facts issufficientto showwhat an unnecessary and unwise investment of agencyresources this entire proceeding has been.DECISIONSTATEMENT OF THE CASEHENRY L. JALETTE, Administrative Law Judge: This casepresents two issues: Is Austin G. Farley, an individual em-ployed by Respondent, a supervisor within the meaning ofSection 2(11) of the Act, and, if so, may Respondent be heldin violation of Section 8(a)(1) of the Act by reason ofFarley's filing a petition seeking to decertify the above-named Union, the Charging Party herein, despite the ab-sence of any evidence that Respondent encouraged, spon- WICHITA EAGLE & BEACON57sored, or took any part whatsoever in the filing of the peti-tion. The charge in the case was filed on October 10, 1972,1and amended on November 16. Pursuant thereto, complaintissued on November 20. Hearing was held in Wichita, Kan-sas, onJanuary 5, 1973.Upon the entire record, including my observation of thewitnesses,and after due consideration of the briefs filed byGeneral Counsel, Respondent, and the Charging Party, Imake the following:FINDINGS OF FACTI.THE FACTSRespondent is engaged in the publication,sale, and distri-bution of daily newspapers with its main office and princi-pal place of business in Wichita, Kansas?On January 4,1971,American NewspaperGuild, AFL-CIO,was certifiedas the exclusive bargaining representative of all employeesof Respondent in the news and editorial department withthe usual exclusions.3Thereafter,an unfair labor practicecharge was filed by the Union alleging that Respondent hadengaged in unfair labor practices in violation of Section8(a)(l)and (3) of the Act,and pursuant to such a charge,as amended,a complaint issued against Respondent on Jan-uary 11, 1972,and a hearing was held on March 2 and 3.Shortly thereafter,Administrative Law Judge Ramey Do-novan(whose official title at the time was Trial Examiner)issued a Decision in which he found that Respondent hadviolated Section 8(a)(1) and(3) of the Actand inwhich herecommended appropriate remedial action.Respondentfiled exceptions to that Decision and, on September29,-theBoard issued its Decision and Order adopting Administra-tive Law Judge Donovan's findings and conclusions and hisrecommended Order.Wichita Eagle&Beacon PublishingCo., Inc.,199 NLRB No.50. I have taken official-notice ofthat decision.As indicated therein,negotiations betweenthe Union and Respondent began in March 1971; however,no details of the negotiations as of the time of the hearingbefore Administrative Law Judge Donovan are set forth.Nor were details of the negotiations presented in the hearingbefore me.All that appears is that no agreement had beenreached on a collective-bargaining contract as of the date ofthe hearing.On April 10, Austin G.Farley filed a petition with theBoard in Case 17-RD-470, requesting that a decertificationelection be held for the purpose of decertifying the Unionas the representative of the employees in the unit describedabove.On April 20, the petition was withdrawn.Austin Farleywas first employed by Respondent in No-vember-1966 as a reporter.He worked for Respondent invarious capacities until October1970,when he resigned. HeUnless otherwise indicated,all dates appearing hereinafter are in 1972.z Jurisdiction is not in issue.The complaint alleges, the answer admits, andI find that Respondent meets the Board's jurisdictional standard for theassertion of jurisdiction over newspapers.3I have taken official notice of the Regional Director's Decision andDirection of Election in Case 17-RC-6446,pursuant to which election washeld and the Union certified.Subsequent to certification,American Newspa-per Guild changed its name to The Newspaper Guild. Wichita NewspaperGuild, the Charging Party herein, is an affiliate of The Newspaper Guild.was rehired in September 1971 as a copy editor, a positionnot contended to be supervisory. Shortly thereafter, Farleywas given additional duties, such as substitute makeup edi-tor or wire editor and occasional reporterassignments. InJanuary 1972, Farley became the regular substitute for thecityeditor on Sundays and the assistant city editor on Mon-days, and he occupied these positionsas regularsubstituteat the time he filed the decertification petition. Respondentadmits that the city editor and assistant city editor are su-pervisors within the meaning of Section 2(11) of the Act.The city editor is in charge of the city desk which isresponsible for all news relating to Wichita. Normally, thecity desk has about 15 reporters on duty and 4 clerks. Thecity editor posts work schedules for the reporters who gathernews and prepare stories which are turned in to the cityeditor who checks the stories for accuracy, style,common-sense,and the like. The city editor may rewrite a story,request the reporter to rewrite it, or simply reject the story.All news stories of the day, in hand or anticipated, aregathered into a news budget daily by the city editor whomeets with the managing editor to discuss the budget. Atthis budget meeting, the managing editor, in consultationwith the city editor, will decide which of the stories in thebudget will appear on page one. Stories not appearing onpage one may be relegated to the city page, or not used atall.Some stores are marked for future use, or for specialeditions. After the budget has been adopted, the city editorwill contact the reporters and advise each of decisions madewhich relate to his particularassignments.The city editor has the authority and responsibility formaking assignments to the reporters. Assignments arise ina variety of ways and are governed by a variety of factors.Of course, the primary function of reporters is to gathernews.To perform this function, certain reporters are as-signed to special beats (e.g., police beat, court beat). Somereporters are specialists in certain fields and are usuallyassigned to cover news in those fields. Apart fromassign-ments to gather news, there may be assignments to do fea-tures on ideas originating either frommanagement, thereporter himself, or some other source. Assignments mayalso consist of instructing reporters to expand their coverageand reporting on news items to which they have previouslybeen assigned. All these matters are subject to the supervi-sion of the city editor.According to the testimony, when Farley is acting cityeditor on Sundays, he performs the same duties as the cityeditor and has the same responsibilities. He has the authori-ty to assign work to reporters; however, only three reportersand two clerks are employed in the news room on Sunday.He participates in the budget meeting withthe managingeditor, but where the weekday city news budget is 15 stories,the Sunday budget is 6.When Farley is acting assistant city editor on Mondays,the city room is also his responsibility in the absence of thecity editor.II.ANALYSIS AND CONCLUSIONSAs noted in the beginning, this case presents two issues:Was Farley a supervisor at the time he filed the petition inCase 17-RD-470, and, if so, is Respondent accountable for 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis doing so despite the absence of any evidence that itplayed any part in his doing so.The facts are undisputed. The dispute is over the conclu-sion to be drawn from those facts.At the outset, it is impor-tant to note that the fact that Farley regularly substitutes forthe cityeditor and assistant city editor does not, of itself,establish that he possesses supervisory authority when he isacting in their stead.Doctors' Hospital of Modesto, Inc.,183NLRB 950. In order to find that Farley is a supervisor, itmust appear that he possesses supervisory authority whenhe is acting in their stead.Although theissue is not entirelyfree from doubt,I conclude that he does not.Any decisionrespectingFarley's status depends on a,clear understanding of the basis of the city editor's supervi-sory status.Insofar as hiring is concerned,it does not appearthat the city editor has the authority to hire employees. CityEditor Geary testified she did not feel she had the authorityto fire,but she believed she could make effective recommen-dations to fire an employee assigned to the city desk, al-though she had never exercised the authority. It is clear thather belief was justified and that the editor is looked to byhigher management for reports and recommendations re-garding the job performance of the employees assigned tothe city desk,and any recommendations she would makemust be deemed effective recommendations. As to Farley'sresponsibility in this regard,Managing Editor Ashley ad-mitted discussing the abilities of some reporters with Farleyand admitteti that he would take Farley's judgments intoconsideration in reviewing an employee's job performance.Ashley indicated further, however, that discussions of thework performance of employees with Farley would be infre-quent,that normally he would get information of this sortfrom the city editor. Presumably, although he did not sayso,Ashley could also get information of this sort from theassistantcity editor.In light of these circumstances,I wouldnot deem the fact that Ashley discussed with Farley thework performance of individuals sufficient basis for holdingthat Farley made effective recommendations affecting thestatus or benefits of employees aThe city editor's supervisory status inheres not only in herauthority to make effective recommendations affecting thestatus and benefits of employees,but also in her responsibil-ity for the direction of the city desk. In this connection, asnoted earlier, the city editor has 15 reporters for whom sheis responsible and whose work must be supervised. Apartfrom supervising the quality and quantity of their workproduct,her principal responsibility appears to lie in mak-ing assignments.While the witnesses testified that as acting city editorFarley is in charge of and responsible for the operations ofthe city desk and has the same authority as the city editor,such testimony is not dispositive of his status as a supervisorunless the evidence establishes that in meeting this responsi-bility he is called upon to direct employees under circum-stances requiring the use of independent judgment. Whilethe city editor's direction of the news desk may require that4 CompareDoctors'Hospitalof Modesto, Inc., supra,12; compare, also,Clark, assistant chief photographer,in the Regional Director's Decision andDirection of Election, Case17-RC-6446.she use independent judgment and her direction may forthis reason constitute responsible direction of employees, itdoes not necessarily follow that her substitute's responsibili-ties require the exercise of independent judgment.It is clearhere that Farley's duties and responsibilities fall far short ofthe regular city editor's. For one thing, he does not make upthe work schedules, but works with the schedule preparedby the city editor. For another, he has 3 reporters in contrastwith the city editor's 15. None of the regular beat reportersis on duty and no regular beat assignments are made. Thenews budget consists of 6 stories in contrast with 15 duringweekdays, and on the majority of the stories decisions havebeen made to develop and publish them by the city editor(in consultation with the managing editor) before Sunday.New stories will develop as news is made, so to speak, andwith regard to those Farley will make assignments,but fromthe very fact that it is "hot news," plus the fact that he hasonly three reporters on duty, there is only limited opportuni-ty for the exercise of independent judgment. As Farley de-scribed it, "Primarily it was a protective thing that reporterswere there to react to situations and as it occurred." Truethere are two clerks on duty, but the record does not showwhat they do (except write obituaries) or what direction, ifany, Farley is required to give them.The record contains references to assignments by the cityeditor, or acting city editor, to photographers. It is clear,however, that these are not assignments in the sense usedwhen assigning work to reporters.Rather, certain stories areslated to include photographs and a photographer will beassigned to take them.However, the assignment is not madeby the city editor. As the Regional Director'sDecision andDirection of Election indicates, photographers are subjectto the supervision of the chief photographer. The only roleof the city editor is to authorize photographic work with anews story. The city editor does not supervise the photogra-phers.As noted earlier, an important function of the city editoris to gather news stories and prepare a news budget fordiscussion with the managing editor. Farley participates insuch budget meetings as acting city editor, but little weightcan be attached to this function in light of the fact that thenews budget on Sunday is so limited in size. Apart fromthat, the budget meetings call more for the application ofprofessional skills than for the exercise of supervisory au-thority.Additional support for a finding that Farley did not pos-sess supervisory authority within the meaning of Section2(11) of the Act as acting city editor is found in the evidenceregarding his assignment to the job. Farley was hired ascopy editor and utility man. He worked several months ascopy editor with various other assignments before he wasassigned the job of acting city editor and assistant city edi-tor.The only notice given of his assignment as acting cityeditor and assistant city editor was the posting of his nameon the work schedule in that position. He was not told thathe had any supervisory authority or what his responsibilitieswere. The nature of the assignment and his experience weresuch that he knew what his duties and responsibilities were;however, the casual manner of his assignment arguesagainst a finding that he was being vested with supervisory WICHITA EAGLE & BEACONauthority.' Farley did not receive a wage increase becauseof this assignment. He is hourly paid, whereas the city editoris salaried, and receives shift differential pay as do otheremployees.Finally, there is the matter of Farley's duties and respon-sibilities as acting assistant city editor on Mondays. In myjudgment, this assignment added nothing to his duties andresponsibilities to require a finding he was a supervisor. Theassistant city editor's own supervisory status (as describedin the Regional Director's Decision and Direction of Elec-tion in Case 17-RC-6446) is largely derivative from hissubstituting for the city editor in her absence; however, hedoes so on a continuing basis and is a full-time assistant, nota part-time substitute like Farley. As acting assistant cityeditor, Farley would be responsible for the city desk princi-pally on Monday evening after the city editor went home (8p.m. to 11 p.m.). Assistant Chief Photographer Clark wasresponsible for night operations in his section and yet wasdeemed not to be a supervisor by the Regional Director inCase 17-RC-6446.For all the foregoing reasons, I conclude that as actingcity editor and assistant city editor Farley did not possesssupervisory authority and was not a supervisor within themeaning of Section 2(11) of the Act.In view of the foregoing conclusion, there is no basis forfinding that Respondent violated the Act by Farley's filingof the decertification petition. The record is devoid of evi-dence that Respondent played any part in the filing of thepetition and the sole basis for imputing responsibility toRespondent is that Farley was Respondent's agent becausehe was a supervisor. Even had I found Farley to be a super-visor, I would not find that Respondent is liable for his filingof the decertification petition. True, inSuburban HomesCorp.,173 NLRB 457, the Board found that Respondentviolated Section 8(a)(1) of the Act because a decertificationpetition was filed by a supervisor, although Respondentdisputed the allegation that he was a supervisor. However,the Board there concluded that the decertification petitionwas "intended to frustrate and obstruct the collective-bar-gaining process" and was "but the final step in an unlawfulplan designed to oust the Union as bargaining representa-tive of the employees." In this case, after the decertificationpetition was filed, Respondent did not withdraw recogni-5Farley testified he had the authority to permit employees on his Sundayshift to go home early and he exercised the authority Under what circum-stanceshe did so was not brought out. Such authority, exercised on a basisnot described in the record either as to circumstance or frequency, is, withoutmore, insufficient basis for finding that Farley is a supervisor within themeaning of the Act when acting city editor.59tion; rather, it expressly stated that it intended to continuerecognizing the Union until such time as it was proven thatitwas no longer the bargaining representative of its employ-ees.In this case also; Farley's status as a supervisor was indispute, but with this difference, that on 3 days a week hewas employed in a position included in the certified unit. Inthese circumstances, although Farley would be excludedfrom the unit entirely were he found to be only a part-timesupervisor,6 there is no more reason to believe that employ-ees regarded his conduct as having been undertaken as anagent of Respondent than there is to believe that they re-garded his conduct as that of a fellow employee.' Apparent-ly, the limitations of Section 10(b) of the Act barred GeneralCounsel from alleging in the complaint that Farley's con-duct in soliciting signatures to support a decertification peti-tion was violative of Section 8(a)(1) of the Act, but GeneralCounsel was not precluded from inquiring into Farley'sconduct for background purposes and no evidence was ad-duced that in soliciting signatures Farley represented him-self as acting in a supervisory capacity and on behalf ofmanagement. Accordingly,, were Farley found to be a super-visor, I would nevertheless recommend dismissal of thecomplaint.CONCLUSIONS OF LAW1.Wichita Eagle & Beacon Publishing Co., Inc. is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.Wichita Newspaper Guild, affiliated with The News-paper Guild, is a labor organization within the meaning ofSection 2(5) of the Act.3.At the times material herein, Austin G. Farley was nota supervisor within the meaning of Section 2(11) of the Act.4.General Counsel has failed to establish by a prepon-derance of evidence that Respondent violated Section8(a)(1) of the Act.RECOMMENDED ORDER 8Upon the basis of the foregoing findings of fact and con-clusions of law, it is recommended that the complaint bedismissed in its entirety.6 Doctor's Hospital of Modesto, Inc. supra7 CompareSeaboard Packing Company,107 NLRB 1295.8 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions, recommendations, and recommended Order herein shall, asprovided in Sec. 102.48 of the Rules and Regulations, be adopted by theBoard and become its findings, conclusions, and Order, and all objectionsthereto shall be deemed waived for all purposes.